Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 1 of 8




                      EXHIBIT 1
Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 2 of 8


                                                                           Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


             ------------------------------)
                                           )
                                           )
                                           )
             IRA KLEIMAN, as the personal )CASE NO:
             representative of the Estate )9:18-cv-80176-BB/BR
             of David Kleiman, and W&K Info)
             Defense Research, LLC         )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
                                           )
             CRAIG WRIGHT                  )
                                           )
                       Defendant.          )
                                           )
                                           )
             ------------------------------)



                                  Videotape Deposition of
                                    CRAIG STEVEN WRIGHT

                               On Thursday, 4th April 2019


                                  Taken at the offices of:

                                Boies Schiller Flexner LLP
                                  5 New Street Square,
                                     London EC4A 3BF

                               Reported by:      Paula Foley
Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 3 of 8


                                                                           Page 2
        1                   A P P E A R A N C E S
        2    On behalf of the Plaintiffs:
        3            VELVEL (DEVIN) FREEDMAN, ESQ.
                     Boies Schiller Flexner LLP
        4            100 SE Second Street, Suite 2800,
                     Miami, Florida 33131
        5
                        KYLE W. ROCHE, ESQ.
        6               Admitted Pro Hac Vice
                        Boies Schiller Flexner LLP
        7               333 Main Street
                        Armonk, NY 10504
        8
        9    On behalf of the Defendant:
       10            ANDRÉS RIVERO
                     ZAHARAH R. MARKOE
       11            Rivero Mestre LLP
                     2525 Ponce de Leon Blvd.
       12            Ste. 1000 Miami,
                     FL 331134
       13
       14
             Court Reporter:
       15
                        PAULA FOLEY
       16               Magna Legal Services
                        1635 Market Street,
       17               Philadelphia,
                        PA 19103
       18               United States
       19
             Also Present:
       20
                      PHILIP HILL (Videographer, Magna Legal
       21             Services)
       22             ANDREW S. BRENNER, ESQ (Boies Schiller
                      Flexner LLP) for the Plaintiff By Telephone
       23
                      JOHN MCADAMS, ESQ (Boies Schiller Flexner
       24             LLP) By Telephone
       25             IRA KLEIMAN (Plaintiff) By Telephone
Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 4 of 8


                                                                          Page 48




       14               Q.       Approximately how often would you meet

       15     via video conference with Dave Kleiman in 2012?

       16                        MS. MARKOE:    Objection.

       17                        THE WITNESS: Dave was my best friend.          We

       18     talked a lot.
Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 5 of 8


                                                                         Page 218




        7               Q.       Whose idea was it to create W&K US?

        8               A.       Dave's.
Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 6 of 8


                                                                         Page 219




       10               Q.       Did you have any ownership in W&K?

       11               A.       No.

       12               Q.       Who owned W&K?

       13               A.       The records for W&K exist.        I do not know

       14     if the records are accurate.

       15               Q.       Who owned W&K in reality?

       16               A.       Not me.

       17                        MS. MARKOE:    Objection.

       18    BY MR. FREEDMAN:

       19               Q.       Who?

       20               A.       Who owns BHP Billiton in reality?         It is

       21     not my company.      I do not care.

       22               Q.       You have no idea who owns W&K?

       23               A.       I do not know that.

       24                        MS. MARKOE:    Objection.

       25                        THE WITNESS:     If I do not own it, I do
Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 7 of 8


                                                                         Page 220
        1      not care about it.
Case 9:18-cv-80176-BB Document 159-1 Entered on FLSD Docket 04/28/2019 Page 8 of 8


                                                                         Page 230




       19               Q.       Was W&K your company?

       20                        MS. MARKOE:    Objection.

       21                        THE WITNESS:     No.
